Citation Nr: 1627210	
Decision Date: 07/07/16    Archive Date: 07/14/16

DOCKET NO.  10-12 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD) for substitution purposes.

2.  Entitlement to service connection for a nerve disorder for substitution purposes.

3.  Entitlement to service connection for bladder cancer for substitution purposes.


ATTORNEY FOR THE BOARD

P. Wirth, Associate Counsel



INTRODUCTION

The Veteran had honorable active duty service in the United States Navy from January 1966 to July 1973, and from October 1978 to May 1982.  He died in February 2010, and the Appellant is his surviving spouse.  

The current matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

Prior to his death, the Veteran filed service connection claims for PTSD, bladder cancer, and a nerve disorder in March 2009.  The RO denied the Veteran's claims in June 2009 and the Veteran filed a Notice of Disagreement in July 2009.  In March 2010, the Appellant submitted a Substantive Appeal (VA-Form 9) in an attempt to appeal the Veteran's claims, and an Application for Dependency and Indemnity Compensation, Death Pension, and Accrued Benefits (VA Form 21-534).  The RO denied service connection for the cause of the Veteran's death, accrued benefits, and death pension in January 2011, and granted burial benefits in February 2011.

Prior to October 10, 2008, the only recourse that would have been open to the Appellant to continue the claims of the Veteran would have been to file a claim for accrued benefits under the provisions of 38 U.S.C.A. § 5121.  However, in October 2008, the Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) became law.  That Act created the new 38 U.S.C.A. § 5121A, which allows for substitution in the case of the death of a claimant who dies on or after October 10, 2008.  VA has amended its regulations to clarify the rules and procedures regarding claims affected by 38 U.S.C.A. § 5121A.

Therefore, in September 2012 and again in April 2015, the Board remanded the claims to the RO to make a determination as to the Appellant's actual eligibility to substitute in the appeal.  In June 2015, the Appellant again indicated that she wished to continue the Veteran's claims as a substitute claimant.  In a February 2016 Supplemental Statement of the Case, the RO determined that the Appellant is an eligible substitute claimant for the Veteran.  Accordingly, the Appellant's case as a substitute claimant is properly before the Board for further appellate proceedings.


FINDINGS OF FACT

1.  The most competent and probative evidence shows that the Veteran did not have a diagnosis of PTSD at the time of his death and did not meet the applicable criteria for a diagnosis of PTSD.

2.  The most competent and probative evidence shows that the Veteran did not have a diagnosis of a nerve disorder at the time of his death, other than panic disorder that encompassed the Veteran's manifestations of "shakes" and an anxiety disorder.

3.  The most competent and probative evidence indicates that bladder cancer was not shown in service or for many years thereafter, and was not related to the Veteran's service, including as due to Agent Orange exposure.  


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for PTSD are not met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.301, 3.303, 3.304 (2015).

2.  The criteria for establishing service connection for a nerve disorder are not met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).
3.  The criteria for entitlement to service connection for bladder cancer, including as due to herbicide exposure, have not been met.  38 U.S.C.A. §§ 1110, 1112, 1116, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA'S Duty to Notify and Assist

Before addressing the merits of the Appellant's claims, the Board is required to ensure that VA has satisfied its duties to notify and assist the Appellant in substantiating her claims for VA benefits, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

VA's duty to notify was satisfied by an April 2009 letter.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Although the April 2009 notice letter was provided to the Veteran prior to his death and not the Appellant, the Appellant has substituted herself as the claimant in this appeal under 38 U.S.C.A. § 5121A and is therefore deemed to have received the notice issued to the Veteran. 

The record also reflects that VA has made efforts to assist the Appellant in the development of her claims.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran and/or Appellant.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, service personnel records, VA medical records, a VA examination report, private treatment records, and the statements of the Veteran and the Appellant.

In addition, the Veteran was afforded a VA examination in connection with his claim for PTSD in December 2009.  The Board finds the examination report to be adequate, as the examiner reviewed the Veteran's claims file, interviewed the Veteran, considered the Veteran's relevant medical and military history, conducted an evaluation, and provided a reasoned rationale for the opinions rendered.  The examiner considered all relevant evidence of record, including the Veteran's statements and the particular circumstances of the Veteran's military service.

The Board notes that the Veteran was not provided a VA examination concerning his other claim for service connection for bladder cancer.  The Board, however, finds that no such examination is required in this case.  As will be explained below, there is no medical or credible lay evidence that shows such disorder was present in service.  Moreover, there is no indication of a link between the claimed bladder disability and herbicide exposure of record.  See Waters v. Shinseki, 601 F.3d 1274, 1278-79   (Fed. Cir. 2010) (distinguishing cases where only a conclusory generalized statement is provided by the veteran and rejecting the theory that medical examinations are to be routinely and virtually automatically provided to all veterans in disability cases involving nexus issues).  Consequently, VA is under no duty to obtain a VA opinion with respect to this claim.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2015); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

The Appellant has not identified any outstanding evidence that could be obtained to substantiate the claims.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App.  473, 486 (2006).  Therefore, the case is ready for adjudication.



II.  Service Connection

Legal Criteria

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  Service connection also may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015). 

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

Establishing service connection for PTSD generally requires:  (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2015); see also Cohen v. Brown, 10 Vet. App. 128 (1997).  

A diagnosis of PTSD must be established in accordance with 38 C.F.R. § 4.125(a), which mandates that, for VA purposes, all mental disorder diagnoses must conform to the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders, Fifth Edition (DSM 5).  See 38 C.F.R. § 3.304(f) (2015).

Previously, 38 C.F.R. § 4.125(a) provided that mental disorder diagnoses must conform to the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition (DSM-IV).  The Board notes that the DSM-IV has been updated with the DSM-5.  Effective August 4, 2014, VA issued an interim rule amending the portion of its Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations to refer to certain mental disorders in accordance with the DSM-5.  79 Fed. Reg. 45,093, 45,094 (Aug. 4, 2014).  The provisions of the interim final rule, adopted without change in the final rule, only apply, however, to applications for benefits that are received by VA or that are pending before the agency of original jurisdiction on or after August 4, 2014, and do not apply to claims that have been certified for appeal to the Board, even if those claims are subsequently remanded to the agency of original jurisdiction.  80 Fed. Reg. 14,308 (March 19, 2015).  This appeal was originally certified to the Board in March 2011; thus, the diagnostic criteria of the DSM-IV are applicable in the present case.

If the evidence establishes a diagnosis of PTSD during service and the claimed stressor is related to that service, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of a veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(1) (2015).

If the evidence establishes that a veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(2) (2015); see also 38 U.S.C.A. § 1154(b) (West 2014).  The ordinary meaning of the phrase "engaged in combat with the enemy," as used in 38 U.S.C.A § 1154(b), requires that a veteran have participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality.  The issue of whether any particular set of circumstances constitutes engagement in combat with the enemy for purposes of section 1154(b) must be resolved on a case-by-case basis.  See VAOPGCPREC 12-99 (October 18, 1999).

A veteran's testimony alone generally cannot establish the occurrence of a non-combat stressor.  See Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Furthermore, an opinion by a medical health professional based on post-service examination of a veteran cannot be used to establish the occurrence of a stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996).  Just because a physician or other health professional accepted a veteran's description of his or her service experiences as credible and diagnosed the veteran as suffering from PTSD, does not mean the Board is required to grant service connection for PTSD.  Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

However, effective July 13, 2010, if a stressor claimed by a veteran is related to that veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that a veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of that veteran's service, a veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  "[F]ear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3) (2015).

It "was VA's intent to liberalize the stressor occurrence confirmation requirements for military personnel who are deployed to war zones and who, although not assigned to or engaging in actual front-line combat, nonetheless are faced with significant combat-like stressors in an era of increased insurgent and guerilla warfare."  Acevedo v. Shinseki, 25 Vet. App. 286, 292 (2012).  The examples of stressors provided in 38 C.F.R. § 3.304(f)(3) all involve actions originating from individuals who commit hostile military or terrorist acts toward the U.S. military, not nefarious, or even criminal, acts of one service member directed at another service member.  Id. at 291.  
Under 38 C.F.R. § 3.303(b), service connection will be presumed where there are either chronic symptoms shown in service or continuity of symptomatology since service for diseases identified as "chronic" in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013) (holding that continuity of symptomatology is an evidentiary tool to aid in the evaluation of whether a chronic disease existed in service or an applicable presumptive period).  Malignant tumors, i.e., cancer, are listed as chronic diseases under 38 C.F.R. § 3.309(a).  

With a chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent cause.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b) (2015).

In addition, a veteran who served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975 is presumed to have been exposed to certain herbicide agents.  38 U.S.C.A. § 1116(f) (West 2014); 38 C.F.R. § 3.307(a)(6)(iii) (2015).  In the case of such a veteran, service connection for certain disorders, including some types of cancer, will be presumed without a veteran showing a nexus between service and the condition.  38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2015).  This presumption of service connection may be rebutted by affirmative evidence to the contrary.  38 C.F.R. § 3.307(d) (2015).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991).  Equal weight is not necessarily accorded to each piece of evidence contained in the record; not every item of evidence necessarily has the same probative value.

Furthermore, in determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the benefit of the doubt will be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).

PTSD and a Nerve Condition

On his March 2009 application for VA compensation, the Veteran requested service connection for PTSD, and a "nerve condition" that began in June 1998.  In his July 2009 Notice of Disagreement, he stated that his nervous condition started a long time prior to 1998.  In about 1980 or 1981, he received the Navy Achievement Medal.  While being given the award, he started shaking uncontrollably and could not stop.  His hands continued from that point to shake all the time, especially when he was under the least amount of stress.  

Service treatment records show the Veteran sought treatment twice in February 1982 for nervousness along with burning in the stomach accompanied by nausea after eating that had existed for one and a half years.  He reported "shakes" sometimes while and after eating sweets.  The "shakes" occurred generally two to three times per week.  His blood pressure was elevated and he also reported a frontal headache, vertigo, dizziness, and blurred vision.  The assessment was hypoglycemia or hyperglycemia; however, laboratory testing revealed normal urine and blood sugar levels.   In March 1982, the Veteran reported headaches, which were determined to be vascular headaches.  Neurological and psychiatric examinations were normal in April 1969, June 1969, August 1978, June 1973, and April 1982.

A July 1996 letter from V.S., M.D. of E.M.P.C. shows the Veteran indicated that he had been under considerable stress and tension for the last five or six years, with more during the last six months.  He was vague about the stress, which seemed to center around loneliness following a divorce five or six years previously and current job difficulties.  On examination, the Veteran's neurological system was grossly intact.

Dr. V.S.'s July 1997 treatment record shows the Veteran recently noticed the onset of some vague disequilibrium or dizziness and tachycardia, which was not associated with chest pain or shortness of breath.  He went to urgent care where nothing abnormal was found and he was given Xanax.  The Veteran indicated that he had been smoking two packs of cigarettes and drinking two pots of coffee per day.  He stated that he was a nervous type of individual, but had never been hospitalized for anxiety.  

Private treatment records of C.P., M.D. from February 2001 to August 2008 show that at the initial visit in February 2001, the Veteran reported he had some anxiety attacks and saw a psychiatrist a couple of years ago.  He was started on medication and had not had any further episodes.  His anxiety was generally stable with medication, with exacerbations at times of increased stress, such as when his parents were ill and died.  In March 2003, the Veteran reported having headaches on and off that seemed to correlate with increased stress in his life.  He was diagnosed with headaches related to stress.  

In November 2004, the Veteran reported dizziness, vertigo, and headaches.  He had problems with chronic sinusitis and had sinus surgery a couple of years previously.  He recently finished antibiotics for sinusitis.  He still has some postnasal drainage and also some pressure in his frontal sinuses, but his headaches had resolved.  However, he reported that he frequently had headaches, which he had been told were related to tension.  Computerized tomography (CT) of his head was unremarkable other than for pansinusitis.  In December 2006, the Veteran reported shakes and headaches like he had had a lot of caffeine.  

At an initial August 2008 VA physical, the Veteran reported that his hands and body shook in stressful situations.  However, at the physical examination he denied headaches, transient ischemic attacks, change in coordination, nervousness, insomnia, or depression.  On examination, cranial nerves and sensory and motor functions were grossly intact.

Following his surgery for bladder cancer in January 2009, the Veteran's surgeon, V.C., M.D. of C.K.U., found the Veteran's neurological functions were grossly intact.  Similarly, his oncologist, J.M., M.D. of M.I.H. and O.A., noted the Veteran had no complaints of headache or focal neurologic weakness.  On examination, his mood and affect were normal and neurological functions were grossly intact.  

A review of the private treatment records does not reveal a diagnosis of PTSD.  A diagnosis of PTSD is also not present in VA treatment records.

The Veteran was afforded a VA examination in December 2009.  He reported that he had been seen in the private sector off and on for outpatient treatment of a "nervous disorder."  He took anti-anxiety medication as prescribed by his private primary care provider.  His mood was intermittently anxious.  He had unexpected, sudden onset panic attacks, in which he experienced shortness of breath, palpitations, trembling, shaking, abdominal distress, dizziness, and a fear of losing control of himself completely.  

The examiner noted that, although the Veteran had a non-combat military occupational specialty as a clerical worker throughout his time in the Navy, while he was in Vietnam he was attached to a group of Seabees and was pressed into other duties involving guarding the perimeter of the base.  He was at Cam Ranh Bay during the Tet Offensive of 1969 and was on the perimeter when the base was attacked.  He was within 15 yards of two buddies who were struck by bullets.  He also remembered waking up once in the barracks with bullets hitting the walls.  That incident turned out to be a fellow service member who had "gone berserk" and started shooting at his own barracks.  

The Veteran's first wife left him for another man and abandoned the children who were very young at the time.  He married a second time, but it was a bad marriage and did not last long.  He married his present wife in 2001 and had a solid marriage.  He reported that he always had trouble "showing affection."  He engaged in a few social and recreational activities with his wife and other family members.

Following service, the Veteran worked 25 years as a shipping and receiving supervisor.  He had great difficulties confronting his supervisees.  Giving them any sort of negative feedback would result in him becoming very nervous. 

Since retirement, the Veteran and his wife had been beset by a host of medical problems.  He had had an abdominal aortic aneurysm, and was recovering from bladder cancer with chemotherapy treatments.  His wife recently had thyroid cancer, a heart operation, and breast cancer.  They had to declare bankruptcy due to medical bills and lost their home.  

The examiner opined that the Veteran's symptoms did not meet the full complement of symptoms for a diagnosis of combat-related PTSD, although he did experience some exposure to life-threatening events in Vietnam.  Instead, the examiner found that the Veteran's symptoms met the criteria for the diagnosis of panic disorder without agoraphobia.  He was granted service connection for panic disorder by a December 2009 rating decision.  

The Board begins by noting that service personnel records show the Veteran was awarded the Combat Action Ribbon, which is an individual decoration that VA considers to be substantiating evidence that the Veteran engaged in combat.  The Veteran's claimed stressors of exposure to an attack while stationed at Cam Ranh Bay during the Tet Offensive of 1969 and exposure to gravely wounded service members are consistent with such combat service.  Thus, the Veteran's in-service stressors are substantiated.  

Thus, the Appellant's claim for service connection of PTSD hinges upon whether the Veteran was diagnosed with PTSD.  The Board finds that the most probative evidence shows that the Veteran did not have a diagnosis of PTSD at the time of his death and did not meet the applicable criteria for a diagnosis of PTSD.  

As noted above, there is no medical evidence of a diagnosis of PTSD in service or in private or VA treatment records.  Moreover, the December 2009 VA examiner found that the Veteran's symptoms did not meet the diagnostic criteria for PTSD.  Therefore, the claim for service connection of PTSD must be denied.  

With respect to the Appellant's claim for a nervous condition, it appears that the Veteran actually was claiming service connection for shaking of the hands and body, particularly when he was under stress.  The examiner noted that the Veteran reported panic attacks, which included symptoms of trembling and shaking.  The examiner took this report, as well as his findings after a thorough evaluation of the Veteran and review of the claims file, in to consideration when the examiner diagnosed the Veteran with panic disorder.  

Therefore, the Veteran's symptoms of shaking was determined to be a manifestation of his anxiety and panic disorder, and fully contemplated within the grant of service connection for panic disorder.  There is no diagnosis of a nerve disorder of record apart from the diagnosis of panic disorder.  Because there is no additional diagnosis, service connection for a nerve condition is not warranted.  

A claim for service connection for a mental disability may encompass claims for service connection of any mental disability that may reasonably be encompassed by several factors, including the claimant's description of the claim, the symptoms the claimant describes, and the information the claimant submits or that VA obtains in support of the claim.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  Here, the Veteran's specific contention was that he suffered from a chronic mental disability that had its onset during his military service.  The chronic mental disability that had its onset during his military service was clinically identified as panic disorder for which service connection had been established.  

The Board acknowledges that the Appellant believes that the Veteran's tremors, nightmares, and nervous condition were PTSD related to his military service in Vietnam.  See March 2010 VA Form 9.  However, the Appellant, as a layperson without any medical training and expertise, is not qualified to render a medical opinion about the diagnosis or cause of PTSD.  See Young v. McDonald, 766 F.3d 1348, 1353 (Fed. Cir. 2014) ("PTSD is not the type of medical condition that lay evidence ... is competent and sufficient to identify."); see also Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) (psychiatric diagnoses are generally the province of medical professionals).  Thus, the Board finds that the Appellant is not competent to diagnose that the Veteran had PTSD.

In reaching the conclusions above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Appellant's claims, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001).

Bladder Cancer

Review of the service treatment records shows no report, treatment, or diagnosis of bladder cancer.  All of the Veteran's examinations show a normal genitourinary system, including his discharge examinations in June 1973 and April 1982.

Private treatment records from S.J.M.C. and M.I.H. and O.A. show the Veteran was diagnosed with muscle invasive bladder cancer in December 2008.

The record clearly establishes that the Veteran was diagnosed with bladder cancer.  The Board finds, however, that the most competent and probative evidence supports the conclusion that the Veteran's bladder cancer did not manifest in service or for many years thereafter, and was not related to his military service, including as due to Agent Orange exposure.

Service personnel records show the Veteran had active duty service in Vietnam; therefore, he is presumed to have been exposed to herbicidal agents, including Agent Orange.  While herbicide exposure is established and some types of cancer are associated with herbicide exposure, bladder cancer is not one of them.  Thus, service connection on a presumptive basis for bladder cancer as due to Agent Orange exposure is not warranted.

Nevertheless, VA regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. §§ 3.303(d), 3.309(e) (2015); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  In other words, a presumption of service connection provided by law is not the sole way of establishing service connection for a disability due to herbicide exposure.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007).  A veteran may still pursue direct service connection by showing it is at least as likely as not that the veteran's non-presumptive disease was caused by herbicide exposure.  See Combee, 34 F.3d at 1043-44.

As noted above, service treatment records do not show any reports of or treatment for bladder cancer.  The medical and lay evidence does not show that the Veteran developed bladder cancer within a year of his discharge from service.  Rather, the evidence shows that the Veteran was not diagnosed as having bladder cancer for more than 25 years after his separation from service.  This gap of more than 25 years weighs against a claim that his bladder cancer was related to service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim).  There is no objective medical evidence that any treating provider related the Veteran's bladder cancer to his service.  Moreover, the Appellant has not submitted medical evidence showing a link between Agent Orange exposure and bladder cancer.

It is respectfully acknowledged that the Appellant contends that the Veteran's bladder cancer was caused by Agent Orange exposure, and that, because herbicide exposure has been shown to cause some types of cancer, it is unfair of VA to dissect types of cancer such as it has.  See March 2010 VA Form 9.  In this regard, the Board notes that VA's decision to establish a presumption of service connection for a particular disease is based on extensive medical studies establishing a positive association between exposure to herbicides and the subsequent likely development of a particular disease.   Persons without medical training, such as the Appellant, are not competent to provide medical opinions on matters requiring medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms, but not to provide medical diagnosis).  Bladder cancer can have many causes and requires medical testing to diagnose and medical expertise to determine its etiology.  Although lay persons are competent to provide opinions on some medical issues (see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011)), the specific issue in this case is complex and falls outside the realm of common knowledge of a lay person, as it involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (providing that although a claimant is competent in certain situations to provide a diagnosis of a simple condition, such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Thus, the Board finds that the Appellant is not competent to diagnose the onset or cause of the Veteran's bladder cancer.

Without some competent persuasive evidence of a link between the Veteran's bladder cancer and some incident in service, entitlement to service connection must be denied.  In the present case, there is no positive medical nexus opinion relating the Veteran's bladder cancer to his military service.  Thus, after careful consideration of the lay and medical evidence of record, the Board finds that the competent and probative evidence indicates that bladder cancer was not shown in service or for many years thereafter, and the most probative evidence fails to link it to the Veteran's military service, including as due to Agent Orange.  Accordingly, service connection is not warranted presumptively as due to Agent Orange exposure, on a direct basis, on a presumptive basis as a chronic disease, or based on continuity of symptomatology.  The benefit-of-the-doubt doctrine is not for application in this case as the preponderance of the evidence is against the Appellant's claim.  The Board regrets that more favorable outcomes could not be reached.  


ORDER

Entitlement to service connection for posttraumatic stress disorder for substitution purposes is denied.

Entitlement to service connection for a nerve disorder for substitution purposes is denied.

Entitlement to service connection for bladder cancer for substitution purposes is denied.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


